DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 10/1/2021 is acknowledged.  Claims 1, 3-14, 16-20 have been amended.  Claim 21 is added. 

Allowable Subject Matter
The indicated allowability of claims 1, 3-21 is withdrawn in view of the newly discovered reference(s) to Buhrman et al. (US 2017/0178705 A1) and Khvalkovskiy et al. (US 2015/0041934 A1).  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5-7, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 21, and 24 of copending Application No. 16/141827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on claim 2 of US Application 16/141827.
Claims 4-10 reads on claims 9-15 of US Application 16/141827, respectively.
Claims 14-17 reads on claims 17-19, and 21 of US Application 16/141827, respectively.
Claim 19 reads on claim 24 of US Application 16/141827.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhrman et al. (US 2017/0178705 A1) (hereinafter referred to as Buhrman).
Regarding claim 1, Buhrman teaches an apparatus (MTJ device 100A in Fig. 1A of Buhrman) comprising: 
a magnetic junction (MTJ 102) comprising a stack of structures (stack of layers 110 to 108 in Fig. 1A of Buhrman) comprising: 
a first structure (free magnetic layer 110) comprising a magnet with an unfixed perpendicular magnetic anisotropy (PMA) (as described in the last 3 lines of [0051] of Buhrman) relative to an x-y plane (this is the plane of electrical contact 121) of the apparatus; 
a second structure (tunnel barrier 112) comprising one of a dielectric (the MTJ structure in Buhrman has an insulating MgO barrier, as described in [0004] of Buhrman) or a metal; 
a third structure (pinned magnetic layer 108) comprising a magnet with fixed PMA (as described in the last 3 lines of [0051] of Buhrman), wherein the third structure has an anisotropy axis perpendicular to the x-y plane of the apparatus (as described in the last 3 lines of [0051] of Buhrman), and wherein the third structure is adjacent to the second structure such that the second structure is between the first and third structures (as shown in Fig. 1A of Buhrman); 
a fourth structure (insertion layer 106) adjacent to the first structure of the magnetic junction, wherein the fourth structure comprises one or more of Hf (as described in [0057], and [0084] of Buhrman), Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au; and 
an electrode (spin Hall effect metal layer 104) comprising a spin Hall effect (SHE) or spin orbit torque (SOT) material adjacent to the fourth structure such that the fourth as shown in Fig. 1A of Buhrman), and wherein the fourth structure is on the electrode (as shown in Fig. 1A of Buhrman). 
Regarding claim 9, Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the dielectric comprises Mg and O (the MTJ structure in Buhrman has an insulating MgO barrier, as described in [0004] of Buhrman). 
Regarding claim 12, Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the electrode comprises SHE material (as taught in claim 1 above), the SHE material comprising one or more of -Tantalum (-Ta), Ta (as described in [0056] of Buhrman), -Tungsten (-W), W, Platinum (Pt), Copper (Cu) doped with elements comprising one or more of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy et al. (US 2015/0041934 A1) (hereinafter referred Khvalkovskiy) in view of Buhrman.
Regarding claim 1, Khvalkovskiy teaches an apparatus (magnetic memory 300’ in Fig. 16 of Khvalkovskiy which includes the magnetic junction 310 shown in Fig. 15) comprising: 
a magnetic junction (310 as shown in Fig. 15 of Khvalkovskiy) comprising a stack of structures comprising: 
a first structure (free layer 312 in Fig. 15) comprising a magnet with an unfixed perpendicular magnetic anisotropy (PMA) (magnetic moment of free layer is perpendicular to plane, as described in [0117] of Khvalkovskiy) relative to an x-y plane of the apparatus; 
a second structure (nonmagnetic spacer layer 314) comprising one of a dielectric (as stated in [0116] of Khvalkovskiy, the memory 300 is analogous to memory 100…, so the spacer 314 is analogous to spacer 114 which is an insulating tunnel barrier, as stated in [0044]) or a metal; 
a third structure comprising a magnet with fixed PMA (reference layer 316), wherein the third structure has an anisotropy axis perpendicular to the x-y plane of the apparatus (as described in [0117] of Khvalkovskiy), and wherein the third structure is adjacent to the second structure such that the second structure is between the first and third structures (as shown in Fig. 15 of Khvalkovskiy); 
insertion layer 311) adjacent to the first structure of the magnetic junction; and 
an electrode (320 in Fig. 16) comprising a spin Hall effect (SHE) or spin orbit torque (SOT) material (as described in [0037] and [0116] of Khvalkovskiy) adjacent to the fourth structure such that the fourth structure is between the magnetic junction and the electrode (as shown in Fig. 16 of Khvalkovskiy), and wherein the fourth structure is on the electrode (as shown in Fig. 16 of Khvalkovskiy). 
But Khvalkovskiy does not teach that wherein the fourth structure comprises one or more of Hf, Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au. 
Buhrman teaches an MRAM cell on an electrode (Fig. 1A of Buhrman) that includes a thin insertion layer (106 in Fig. 1A) between an in-plane current carrying electrode (104) and the free magnetic layer (110) of the memory cell.  The thin insertion layer is made of material such as Hf, Ta, W, Re, Ir, Nb, Ti… (see [0084] of Buhrman).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fourth structure (the insertion layer 111) of Khvalkovskiy from material such as Hf, Ta, W, Ir,… These materials are well-known in the art to have high resistivity and low spin-flip scattering (such scattering causes spin current attenuation, see discussion in [0059] of Buhrman).
Regarding claim 3, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches the apparatus further comprising comprises a fifth structure (magnetic layer 346-1 in Fig. 16 of Khvalkovskiy) adjacent to the electrode such that the fourth and fifth structures are on opposite surfaces of the electrode (as shown in Fig. 15), wherein the fifth structure comprises a as shown in by the arrow of the magnetic layer 346-1 and described in [0123] of Khvalkovskiy) relative to the x-y plane of the apparatus. 
Regarding claim 4, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the magnetic junction comprises: a fifth structure between the first and second structures (as described in [0045] of Khvalkovskiy, the free layer 112 and reference layer 116 are multilayers of ferromagnetic layers including Fe.  So the bottommost magnetic layer of the free layer 112 can be identified as third structure while the upper layers can be identified as fifth structure), wherein the fifth structure includes comprises one or more of: Ru, Os, Hs, or Fe; or a sixth structure (as described in [0045] of Khvalkovskiy, the reference layer 116 are multilayers of ferromagnetic layers including Fe arranged in to a synthetic antiferromagnetic structure. So the upper ferromagnetic layer can be identified as the first structure while the lower layers can be identified as the sixth structure) between the second and third structures, wherein the sixth structure comprises one or more of: Ru, Os, Hs, or Fe (these layers comprise of Fe).  
Regarding claim 13, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the electrode comprises SOT material (as stated in [0116] of Khvalkovskiy, the SO/SSV line 320 is analogous to 120 in Fig. 3 which is disclosed to be a spin-orbit torque material, see [0034], [0037], [0039], [0048]), the SOT material comprising one or more of a 2D material, a 3D material (as disclosed in [0037] of Khvalkovskiy, the SOT material is a 3D material), an 
Regarding claim 15, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the magnetic junction is one of a spin valve or a magnetic tunneling junction (MTJ) (as taught in claim 1 above).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Buhrman, as applied to claim 1 above, and further in view of Daughton et al. (US 2004/0125673 A1) (hereinafter referred to as Daughton).
Regarding claim 8, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein: 
the first structure or the third structure (316 in Fig. 15 of Khvalkovskiy is analogous to layer 116 in Fig. 3, which is disclosed to be a multilayer stack of ferromagnetic layers of Co, Ni or Fe interleaved with nonmagnetic layers to form a SAF structure, as described in [0045] of Khvalkovskiy) comprises a stack comprising a first material (Co, Ni, or Fe ferromagnetic layers as described in [0045] of Khvalkovskiy) and a second material (nonmagnetic layer as described in [0045] of Khvalkovskiy) different from the first material; 
the first material comprises one or more of Co, Ni, Fe (as described in [0045] of Khvalkovskiy), or a Heusler alloy; the Heusler alloy comprises one or more of Co, Cu, Fe, Ga, Ge, In, Mn, Al, In, Sb, Si, Sn, Ni, Pd, Ru, or V.
But Khvalkovskiy does not teach that the second material comprises one or more of Pt, Pd, Ir, Ru, or Ni; and wherein the first material has a thickness in a range of 0.6 
Daughton teaches a MTJ structure with a reference layer having a SAF structure, which includes 2nm-thick ferromagnetic layers separated by 8Å-thick nonmagnetic Ru layers (see [0125] of Daughton). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the nonmagnetic layers in the third structure from Ru in Khvalkovskiy’s apparatus as disclosed in Daughton.  This is a known material choice and thicknesses for a SAF structure.
As incorporated, the first material has a thickness of around 2nm while the second material has a thickness in a range of 0.8 nm, which are inside the claimed range.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Buhrman, as applied to claim 1 above, and further in view of Oguz et al. (WO 2017/052606 A1) (hereinafter referred to as Oguz).
Regarding claim 10, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, and also teaches wherein the first structure or the third structure (316 in Fig. 15 of Khvalkovskiy is analogous to layer 116 in Fig. 3, which is disclosed to be a multilayer stack of ferromagnetic layers of Co, Ni or Fe interleaved with nonmagnetic layers to form a SAF structure, as described in [0045] of Khvalkovskiy) comprising a first material (ferromagnetic material) and a second material (nonmagnetic material), wherein the first material comprises one or more of Co, Ni, Fe (as described in [0045] of Khvalkovskiy), or Heusler alloy.

Oguz teaches an SAF stack (505 in Fig. 5A of Oguz) on a metal electrode (107).  The SAF stack includes a superlattice of ferromagnetic material (e.g. Co, CoFe, Ni) and a nonmagnetic material (e.g. Pd, Pt, Ru) (see page 10 line 27 to page 11 line 6 of Oguz).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Oguz’s SAF layer in order to reduce the fringing magnetic field associated with fixed magnetic layer (page 10 lines 21-24 of Oguz).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Buhrman, as applied to claim 1 above, and further in view of Pi et al. (US 2015/0008547 A1) (hereinafter referred to as Pi).
Regarding claim 11, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 1, but does not teach wherein the first structure comprises a stack of three materials comprising a first material adjacent to the fourth structure, a second material adjacent to the first material but not in contact with the fourth structure, and a third material adjacent to the second material and the second structure, wherein the first material comprises one or more of: Co, Ni, Fe, or Heusler alloy, wherein the second material comprises Ru; and wherein the third material comprises one or more of Co, Ni, Fe, or Heusler alloy. 
Fig. 2 of Pi) where the free magnetic layer (17) comprises a stack of three materials comprising a first material (18), a second material (19) adjacent to the first material, and a third material (20) adjacent to the second material, wherein the first and third materials comprise one or more of: Co, Fe (as described in [0048] of Pi), wherein the second material is nonmagnetic (as described in [0048] of Pi).  Pi also discloses that Ru is also a material choice for nonmagnetic spacer (see [0047] of Pi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the tri-layer structure of Pi’s free layer (17) of two ferromagnetic layer sandwiching a nonmagnetic layer in order to increase the perpendicular surface anisotropy field (see discussion in [0017] and [0048] of Pi); and to have used Ru as nonmagnetic material spacer since this is a well-known nonmagnetic spacer layer material. 

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Buhrman.
Regarding claim 17, Khvalkovskiy teaches a system (cellular phone mentioned in [0030] of Khvalkovskiy that utilizes the magnetic memory 300’ in Fig. 16 of Khvalkovskiy) comprising: 
a memory (memory that contains the magnetic memory 300’ in Fig. 16); 
a processor circuitry (a circuitry coupled to the memory is an inherent element of a cellular phone in order for it to use the memory as intended) coupled to the memory, magnetic memory 300’ in Fig. 16), the magnetic memory comprising: 
a magnetic junction (310 as shown in Fig. 15 of Khvalkovskiy) comprising a magnet (free layer 312 in Fig. 15) with a first magnetization (magnetization of the free layer 312); 
a first structure (insertion layer 311) adjacent to the magnetic junction;
an electrode (320 in Fig. 16) comprising a spin Hall effect (SHE) or spin orbit torque (SOT) material (as described in [0037] and [0116] of Khvalkovskiy) adjacent to the first structure, wherein the first structure is on the electrode; and 
a second structure (magnetic layer 346-1 in Fig. 16 of Khvalkovskiy) adjacent to the electrode such that the first structure and the second structure are on opposite surfaces of the electrode (see Fig. 16 of Khvalkovskiy), wherein the second structure comprises a magnet with a second magnetization (magnetization of 346-1) substantially different from the first magnetization (magnetization of 346-1 is in-plane so it’s different the first magnetization which is perpendicular); and 
a wireless interface (wireless interface is an inherent element in a cellular phone in order for it to communicate with other cellular phones) to allow the processor to communicate with another device (other cellular phone).  
But Khvalkovskiy does not teach wherein the first structure comprises one or more of Hf, Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au.
Buhrman teaches an MRAM cell on an electrode (Fig. 1A of Buhrman) that includes a thin insertion layer (106 in Fig. 1A) between an in-plane current carrying 104) and the free magnetic layer (110) of the memory cell.  The thin insertion layer is made of material such as Hf, Ta, W, Re, Ir, Nb, Ti… (see [0084] of Buhrman).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fourth structure (the insertion layer 111) of Khvalkovskiy from material such as Hf, Ta, W, Ir,… These materials are well-known in the art to have high resistivity and low spin-flip scattering (such scattering causes spin current attenuation, see discussion in [0059] of Buhrman).
Regarding claim 18, Khvalkovskiy in view of Buhrman teaches all the limitations of the system of claim 17, and also teaches wherein the electrode comprises SOT material (as stated in [0116] of Khvalkovskiy, the SO/SSV line 320 is analogous to 120 in Fig. 3 which is disclosed to be a spin-orbit torque material, see [0034], [0037], [0039], [0048]), the SOT material comprising one or more of a 2D material, a 3D material (as disclosed in [0037] of Khvalkovskiy, the SOT material is a 3D material), an antiferromagnetic (AFM) material, or an AFM material doped with a doping material comprising one or more of Co, Fe, Ni, Mn, Ga, Fe, or Bct-Ru. 
Regarding claim 19, Khvalkovskiy teaches an apparatus (magnetic memory 300’ in Fig. 16 of Khvalkovskiy which includes the magnetic junction 310 shown in Fig. 15) comprising: 
a magnetic junction (310 as shown in Fig. 15 of Khvalkovskiy) having comprising a magnet (free layer 312 in Fig. 15) with a first magnetization (magnetization of 312); 
a first structure (insertion layer 311) adjacent to the magnetic junction; 
320 in Fig. 16) comprising a spin Hall effect (SHE) or spin orbit torque (SOT) material (as described in [0116] of Khvalkovskiy) adjacent to the first structure, wherein the first structure is on the electrode; and 
a second structure (magnetic layer 346-1 in Fig. 16 of Khvalkovskiy) adjacent to the electrode such that the first structure and the second structure are on opposite surfaces of the electrode (see Fig. 16 of Khvalkovskiy), wherein the second structure comprises a magnet with a second magnetization (magnetization of 346-1) substantially different from the first magnetization (magnetization of 346-1 is in-plane so it’s different the first magnetization which is perpendicular).  
But Khvalkovskiy does not teach wherein the first structure comprises one or more of Hf, Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au.
Buhrman teaches an MRAM cell on an electrode (Fig. 1A of Buhrman) that includes a thin insertion layer (106 in Fig. 1A) between an in-plane current carrying electrode (104) and the free magnetic layer (110) of the memory cell.  The thin insertion layer is made of material such as Hf, Ta, W, Re, Ir, Nb, Ti… (see [0084] of Buhrman).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fourth structure (the insertion layer 111) of Khvalkovskiy from material such as Hf, Ta, W, Ir,… These materials are well-known in the art to have high resistivity and low spin-flip scattering (such scattering causes spin current attenuation, see discussion in [0059] of Buhrman).
Regarding claim 20, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 19, and also teaches wherein the electrode comprises SOT material (as stated in [0116] of Khvalkovskiy, the SO/SSV line 320 is analogous to 120 in Fig. 3 which is disclosed to be a spin-orbit torque material, see [0034], [0037], [0039], [0048]), the SOT material comprising one or more of a 2D material, a 3D material (as disclosed in [0037] of Khvalkovskiy, the SOT material is a 3D material), an antiferromagnetic (AFM) material, or an AFM material doped with a doping material comprising one or more of Co, Fe, Ni, Mn, Ga, Fe, or Bct-Ru.
Regarding claim 21, Khvalkovskiy in view of Buhrman teaches all the limitations of the apparatus of claim 19, and also teaches wherein the electrode comprises SHE material (as described in [0037] and [0116] of Khvalkovskiy), the SHE material comprising one or more of P-Tantalum (0-Ta), Ta (as described in [0037] of Khvalkovskiy), P-Tungsten ((3-W), W, Platinum (Pt), Copper (Cu) doped with elements comprising one or more of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe.

Allowable Subject Matter
Claims 5-7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose or fairly suggest an apparatus satisfying “wherein the electrode comprises an antiferromagnetic (AFM) material, and wherein the electrode comprises a spin orbit material” along with other limitations of claim 1. 
Regarding claim 14, the prior art of record does not disclose or fairly suggest an apparatus satisfying “wherein the interconnect electrode comprises a stack of layers, wherein one of the layers in the stack comprises an antiferromagnetic (AFM) material” along with other limitations of claim 1.  
Regarding claim 16, the prior art of record does not disclose or fairly suggest an apparatus satisfying “wherein the magnet of the first structure is a paramagnet which includes comprising one or more of Pt, Pd, W, Ce, Al, Li, Mg, Na, Cr, Co, Dy, O, Er, Eu, Eu, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, or V, or wherein the magnet of the first structure is a paramagnet comprising dopants comprising one or more of Ce, Cr, Mn, Nb, Mo, Tc, Re, Nd, Gd, Tb, Dy, Ho, Er, Tm, or Yb” along with other limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Examiner, Art Unit 2822